DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 08/04/2022.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are currently pending and have been examined.



















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 08/04/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JONES in view of Krishnamurthy et al. (US 2009/0271209 A1), hereinafter KRISHNAMURTHY.

Claims 1, 8, and 15:
JONES as shown below discloses the following limitations:
receiving, at a user device, a generalized recommendation from a provider backend remote from the user device, (see at least Figure 6 as well as associated and related text)
wherein the generalized recommendation includes a plurality of candidate items responsive to a request from an application running on the user device; (see at least Figures 1, 6 as well as associated and related text)
generating a plurality of candidate vectors corresponding to the plurality of candidate items representing a corresponding candidate item in a binary format across a plurality of metrics associated with the plurality of candidate items; (see at least Figures 2, 4 as well as associated and related text)
determining interaction propensities based on the user vector and the plurality of candidate vectors according to a global model run on the user device; (see at least Figure 10 as well as associated and related text)
displaying, on the user device, the plurality of candidate items according to the interaction propensities. (see at least paragraph 0058)
JONES does not disclose the following limitations, but KRISHNAMURTHY as shown does:
generating a user vector based on personal data stored on the user device and access settings for the application, the user vector representing a user in a binary format across one or more metrics associated with the personal data, (see at least paragraphs 0036 and 0040)
wherein the access settings limit an amount of the personal data accessible by the application and represented in the user vector; (see at least paragraphs 0036 and 0040)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of JONES with the technique of KRISHNAMURTHY because, “Online social networks (OSN) have recently gained in popularity as a method of socializing electronically. OSNs raise concerns about privacy leakage. Users, often willingly, share personal identifying information about themselves, but do not have a clear idea of who accesses their private information or what portion of it really needs to be accessed.  With the increase in the number of users worldwide on OSNs, there are new and significantly higher privacy leakage concerns as compared to traditional Web sites. OSN users are encouraged to share a variety of personal identity-related information, including physical, cultural, and social attributes. Users who do this often believe that such information is accessible to the OSN and maybe their "friends" on that OSN. In reality, the set of entities that can access various bits of private information is large and diverse: third-party advertisers and data aggregators, members in the OSN who are not friends of the user, and external applications. Also, if external actions taken by users while logged in to an OSN are tracked, such information can be used not just for marketing purposes, but shared with friends of the user, possibly leading to personal embarrassment.” (KRISHNAMURTHY: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 9, and 16:
JONES/KRISHNAMURTHY discloses the limitations as shown in the rejections above.  JONES further discloses the following limitations:
displaying the plurality of candidate items according to the interaction propensities further comprises:
displaying a subset of less than all of the plurality of candidate items based on a threshold similarity between associated candidate vectors to the user vector.
See at least Figure 6 as well as associated and related text.  
Claims 3-7, 10-14, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over JONES/KRISHNAMURTHY in view of Eberle et al. (USPGP 2020/0351374 A1), hereinafter EBERLE.

Claims 3-7, 10-14, and 17-20:
JONES/KRISHNAMURTHY discloses the limitations as shown in the rejections above.  JONES further discloses the provider backend requests a first data set to provide personalized recommendations.  See at least Figure 6 as well as associated and related text. 
EBERLE further discloses the following limitations:
wherein a second data set stored in a vault on the user device is used to generate the user vector, and wherein vault settings indicate what elements of the first data set are retrieved from the vault for use in the second data set.
the user device indicates a size of a cohort that a given data set from the vault includes the user in.
a selected portion of the personal data is provided to a vault backend to train a neural network for use as the global model.
the global model is provided from a vault backend to the user device, wherein collected user data from other devices are used to train the global model.
the collected user data are provided to the vault backend as anonymized user vectors from the respective other devices.
See at least Figures 1 and 6 as well as associated and related text; paragraphs 0097, 0099, 0130, and 0178.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine/modify the method of JONES/KRISHNAMURTHY with the technique of EBERLE because, “…what is desired is system and method that allows the sharing of customer data across multiple businesses from a central location, and under control of the customer that owns the data.” (EBERLE: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).























CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Lane.  “Privacy, Big Data, and the Public Good: Frameworks for Engagement”. (15 January 2012).  Retrieved online 05/01/2022. http://wpressutexas.net/cs378h/images/b/b3/LaneEtAlPrivacyBigDataAndThePublicGood.pdf.noaccess
Erika McCallister et al. “Guide to Protecting the Confidentiality of Personally Identifiable Information (PII) Recommendations of the National Institute of Standards and Technology.” April 2010).  Retrieved online 09/05/2022.  https://nvlpubs.nist.gov/nistpubs/legacy/sp/nistspecialpublication800-122.pdf
Healthit.gov.  “Guide to Privacy and Security of Electronic Health Information.” (April 2015).  Retrieved online 09/05/2022.  https://www.healthit.gov/sites/default/files/pdf/privacy/privacy-and-security-guide.pdf

Foreign Art:
SAKURAI, SHIGEAKI. “INFORMATION PROCESSOR AND METHOD.” (JP 2009/223415 A)
TAKEDA DAISUKE et al. “PERSONAL INFORMATION COLLECTION SYSTEM, PERSONAL INFORMATION COLLECTION METHOD, AND PERSONAL INFORMATION COLLECTION PROGRAM.” (JP 2016/115345 A)
NAKANO ARITAKA. “ACCESS RESTRICTION SYSTEM, ACCESS RESTRICTION METHOD AND ACCESS RESTRICTION PROGRAM.” (JP 2019/174995 A)




Applicant’s amendment filed on 08/04/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)